FILED
                            NOT FOR PUBLICATION
                                                                             SEP 02 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.    15-50317

               Plaintiff-Appellee,                D.C. No.
                                                  8:11-cr-00133-JVS-8
 v.

CARLOS SERGIO BRISENO, a.k.a.                     MEMORANDUM*
Guillermo Briseno, a.k.a. Juan Vincente
Guerra, a.k.a. Juan Vicente Herrera,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted August 31, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Carlos Sergio Briseno appeals the 188-month sentence imposed following

his guilty plea conviction for conspiracy to distribute heroin, in violation of 21

U.S.C. §§ 846, 841(a)(1), (b)(1)(B)(I). Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Briseno’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Briseno the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Briseno waived his right to appeal his sentence, although he retained the

right to appeal some conditions of supervised release. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief regarding the terms and conditions of supervised

release. We therefore affirm as to that issue. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2